UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4165



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


PAMMY GAIL CUMMINGS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-72-FO)


Submitted:   November 18, 2005         Decided:     December 13, 2005


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


James D. Williams, Jr., LAW OFFICES OF JAMES D. WILLIAMS, JR.,
P.A., Durham, North Carolina, for Appellant. Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Pammy Gail Cummings appeals her sentence of 360 months of

imprisonment imposed after she pled guilty, pursuant to a plea

agreement, to one count of conspiracy to distribute and to possess

with intent to distribute at least 500 grams of cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2000), and one count of

possession of a firearm after having been convicted of a crime

punishable by more than one year of imprisonment, in violation of

18 U.S.C. § 922(g) (2000).       The Government has moved to dismiss

Cummings’s appeal based upon a waiver of appellate rights in her

plea agreement.

           We deny the Government’s motion to dismiss. We conclude,

however, that Cummings waived the right to proceed with each of her

claims on appeal, except her claims of denial of counsel of her

choosing and ineffective assistance of counsel.       Cummings asserts

that her counsel withdrew from representation as a result of

pressure exerted by the Government.         The Government sought to

disqualify counsel based upon a possible conflict of interest.

Before the issue was squarely raised before the district court,

however,   counsel    withdrew   and   another   attorney   assumed   the

representation.      Although a criminal defendant is entitled to be

represented by counsel of her choice, that right is not absolute,

and may be overcome by a conflict of interest.        United States v.

Howard, 115 F.3d 1151, 1155 (4th Cir. 1997).         Our review of the


                                  - 2 -
record leads us to conclude that the Government’s actions were not

improper, and Cummings’s claim is without merit.

              Cummings also asserts that counsel was ineffective in

failing to raise a Sixth Amendment objection at sentencing.                         We

have reviewed Cummings’s claim and determine that it does not

“conclusively appear[]” on the record that counsel was ineffective.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999)

(internal     quotation       marks   omitted).        Cummings     may    raise    her

ineffective assistance claim in proceedings under 28 U.S.C. § 2255

(2000).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Cummings’s conviction and sentence.

This court requires that counsel inform Cummings, in writing, of

the right to petition the Supreme Court of the United States for

further review. If Cummings requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in    this     court    for   leave   to   withdraw       from

representation.        Counsel’s motion must state that a copy thereof

was served on Cummings. We dispense with oral argument because the

facts   and    legal    contentions       are    adequately    presented      in    the

materials     before    the     court    and     argument   would    not    aid     the

decisional process.

                                                               DISMISSED IN PART
                                                            AND AFFIRMED IN PART

                                         - 3 -